[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 12, 2007
                              No. 06-13001                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 05-14101-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

LEONARD LETRON SUMMERS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 12, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Leonard Summers appeals his sentence of imprisonment for 188 months for
possession with intent to distribute cocaine base. See 21 U.S.C. § 841(a)(1).

Summers contends that the district court erred when it determined that his prior

escape conviction qualified as a crime of violence and applied the career offender

enhancement to his base offense level. Summers's argument is foreclosed by our

decision in United States v. Gay, 251 F.3d 950, 954 (11th Cir. 2001), that "a prior

escape conviction qualifies as a 'crime of violence' under the career offender

guideline." Gay remains the law in this Circuit. The district court did not err.

      Summers’s sentence is

      AFFIRMED.




                                          2